Citation Nr: 0711356	
Decision Date: 04/17/07    Archive Date: 05/01/07

DOCKET NO.  93-15 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for benign soft tissue 
growths (lipomas), claimed as soft tissue sarcomas, claimed 
as residuals of herbicide exposure.


REPRESENTATION

Veteran represented by:	J. Myers Morton, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.  
He is a Vietnam War combat veteran.    

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 1993 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied service connection for soft tissue 
sarcoma claimed as a residual of herbicide exposure.  In 
February 1996, the Board denied the claim.  In October 1996, 
the United States Court of Appeals for Veterans Claims 
(hereinafter, "Court," and which then was the United States 
Court of Veterans Appeals) vacated the Board's February 1996 
decision and directed readjudication.  The Board again denied 
the claim in September 2002.  On further review, in a March 
2006 Memorandum Decision, the Court vacated only the portion 
of the Board's 2002 decision that denied the claim based on 
direct service connection.  Therefore, only that issue 
remains for readjudication on appeal.      

The appeal must be remanded to the RO, via the Appeals 
Management Center in Washington, D.C., for further 
evidentiary development.  VA will notify the veteran if 
further action is required.


REMAND

In March 2006, the Court concluded, essentially, that the 
Board had erred in relying upon various medical opinions to 
deny the claim because those opinions, in particular, did not 
specifically address etiology on a direct-causation basis, 
including whether there may be a cause-effect nexus between 
the claimed tissue growths and herbicide exposure in Vietnam, 
or otherwise were "suspect" because they did not explicitly 
address statistical evidence concerning Vietnam veterans that 
could have bearing on the issue of etiology in the instant 
case.  The Court directed VA to provide the veteran with a 
medical examination or obtain a medical opinion regarding the 
possible nexus between the veteran's presumed exposure to 
Agent Orange and his lipomas.  This remand is to comply with 
the Court's directive.  


The Court did not explicitly specify whether the Board should 
obtain a medical opinion or examination via a remand order, 
as opposed obtaining a medical opinion itself pursuant to 
38 U.S.C.A. § 38 U.S.C.A. § 7109.  However, in March 2007, 
the veteran's attorney submitted for Board consideration a 
March 2007 report of Dr. Craig N. Bash to support the claim 
on direct service connection.  That evidence was submitted 
without an explicit waiver of the veteran's right to have the 
RO, the agency of original jurisdiction, initially consider 
it before the Board readjudicates the claim.  Therefore, the 
Board concludes that remanding the matter for a C&P 
examination, which would yield current diagnostic findings as 
well as an etiology/nexus opinion on direct service 
connection, and as well, permit initial RO consideration of 
Dr. Bash's report, is the most appropriate course of action.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2006).  

This will also give the veteran an opportunity to receive the 
notice required by Dingess v. Nicholson, 19 Vet. App. 473 
(2006) (as the degree of disability and effective date of the 
disability are part of a claim for service connection, VA has 
a duty to notify claimants of the evidence needed to prove 
those parts of the claim).  

Accordingly, the appeal is REMANDED for the following 
actions:

1.  Send the veteran notice consistent 
with Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

2.  Then schedule the veteran for an 
examination by a medical doctor, 
preferably an oncologist, to examine him, 
conduct any appropriate testing, review 
his medical history as documented in the 
claims file, and then diagnose any 
presently manifested soft tissue growths 
as claimed.  The examiner should 
specifically indicate whether each 
diagnosis is a malignancy.  


For each diagnosis, the examiner should 
opine whether it is at least as likely as 
not (by a probability of 50 percent), more 
likely than not (by a probability higher 
than 50 percent), or less likely than not 
(by a probability lower than 50 percent) 
that it is etiologically related to 
military service, including, explicitly, 
whether it is related to exposure to 
herbicides (the veteran is presumed to 
have been exposed to herbicides).  

In explaining the rationale for the 
etiology opinion, the examiner should 
explicitly discuss the statistical 
significance, if any, of the following 
information found in the August 1995 and 
November 1999 Department of Defense Armed 
Forces Institute of Pathology (DOD AFIP) 
reports, but this request is not to be 
construed to mean that only those items 
have been determined to be material.  
Therefore, the examiner should discuss in 
detail all information he or she deems 
relevant to determine etiology in this 
case in addition to the following:     

(a)	August 1995 DOD AFIP report: "It 
is germane to this case to note that in 
a reported series of more than one-
thousand cases of Vietnam veterans, the 
incidence of lipomas was 5.98 %, and 
there was an incidence of 
5.5 % of lipomas in a control group on 
non-Vietnam veterans," citing Modern 
Pathology, Vol. 2, No. 4, p. 360, 1989, 
"A Morphologic Study of Vietnam 
Veterans."      
(b)	November 1999 DOD AFIP report: 
"In the previous review of this 
Veteran's pathology specimens in 1995, 
it was indicated that 'in a reported 
series of more than one-thousand cases 
of Vietnam veterans the incidence of 
lipomas was 5.98 %, and there was an 
incidence of  5.5 % of lipomas in a 
control group of non-Vietnam veterans' 
. . . Although in the same study 
dermatofibromas occurred with greater 
frequency in the Vietnam group, it was 
indicated that they 'are common and 
benign and do not have prognostic 
importance.'  The relatively high 
frequency in which multiple 
angiolipomas and dermatofibromas occur 
was also indicated in the previous 
review . . . [citing Soft Tissue 
Pathology, Enzinger FM, Weiss SW, Third 
Edition, Mosby - Year Book Inc. St. 
Louis, 1995]"  
 
The examiner must explicitly state in the 
written examination report that the 
veteran's claims file, which should 
include a complete copy of this remand 
order, has been reviewed.  

3.  After completing the above, review the 
entire record and readjudicate the claim.  
If the benefit sought remains denied, 
issue an updated Supplemental Statement of 
the Case (SSOC).  Then, if in order, 
return the appeal to the Board for further 
review.  

The veteran has the right to submit additional evidence and 
argument on the matter(s) remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

All claims that are remanded by the Board or the Court for 
additional development or other appropriate action must be 
handled expeditiously.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



